Case 4:18-cr-00575 Document 49-1 Filed in TXSD on 11/16/18 Page 1 of 9




         EXHIBIT
            1
   Case 4:18-cr-00575 Document 49-1 Filed in TXSD on 11/16/18 Page 2 of 9




                       Curriculum Vitae
                              for
               Ronald H. Braver CPA, CFE, CAMS
                   Licensed Private Detective
                              125 S. Wacker Drive
                                   Suite 1000
                             Chicago, Illinois 60606


Experience:

2012 – Present        Ron Braver & Associates LLC, Chicago, lL
                      Managing Member - Providing forensic accounting,
                      investigative and litigation services in civil and criminal litigation.
                      Prepare expert opinion and fact-based reports and serve as an
                      expert witness in deposition, arbitration, and Federal and State
                      court.

2010 – 2012           Grant Thornton, LLP, Chicago, IL
                      Senior Manager - Providing forensic accounting, investigative
                      and litigation services in civil and criminal litigation. Prepare
                      expert opinion and fact-based reports and serve as an expert
                      witness in deposition, arbitration, and Federal and State court.

2007 – 2010           Supervisory Special Agent – Internal Revenue
                      Service – Criminal Investigation, Chicago, IL
                      Supervised a group of Special Agents and Administrative personnel in
                      the investigation and prosecutions of criminal violations of the Internal
                      Revenue Code, money laundering, money structuring, and related
                      statutes and investigations and seizure of assets derived from criminally
                      derived proceeds.

1985 – 2007           Special Agent – Internal Revenue Service –
                      Criminal Investigation, Chicago, IL and Fort
                      Worth, Tx
                      Investigation and prosecution of criminal violations of the Internal
                      Revenue Code, money laundering, money structuring, and related
                      statutes and investigations and seizure of assets derived from criminally
                      derived proceeds. Conducted financial analysis, interviews, prepared
                      expert and fact-based reports, affiant on search and seizure warrants,




                                                                             MA_00038591
    Case 4:18-cr-00575 Document 49-1 Filed in TXSD on 11/16/18 Page 3 of 9



                            testified in grand jury, trial, and sentencings as a fact-based, summary,
                            and expert witness.

1984- 1985                  Revenue Agent – Internal Revenue Service –
                            Employee Plans and Exempt Organization,
                            Chicago, IL
                            Examined employee retirement plan documents, requested
                            amendments and issued favorable or unfavorable determination
                            letters as to compliance with the Internal Revenue Code.

Education

2013                        Illinois Licensed Private Detective

2009                        Certified Anti-Money Laundering Expert

2009                        Certified Fraud Examiner

2007                        Supervisory Special Agent Training – Glynco,
                            GA

2001                        Illinois Licensed Certified Public Accountant –
                            passed exam in 1985

1988 - 2001                 DePaul University, Chicago, IL, M.S. Taxation

1985                        Special Agent Training – Glynco, GA

1980-1984                   Truman State University, formerly Northeast
                            Missouri State University, Kirksville, MO. –
                            B.S. Accounting

Speaking Engagements

Presentations were given to IRS, FDIC, Illinois CPA Society, Law Enforcement contingent from
the Italian government and the Chicago Chapter for the Association of Certified Anti Money
Laundering Specialist, Human Resource Management Association of Chicago and Law and




                                                                                    MA_00038592
     Case 4:18-cr-00575 Document 49-1 Filed in TXSD on 11/16/18 Page 4 of 9



Accounting firms. These speaking engagements include presentations on badges of fraud,
preparation of proper criminal fraud referrals, voluntary disclosure program, the role of Criminal
Investigation within the law enforcement community and IRS, work place investigations, how a
Financial Institution should complete an effective Suspicious Activity Report and how Law
Enforcement uses them.

Awards and Recognition
Recipient of 25 awards and commendation letters as a Federal law enforcement officer including
2006 Federal Employee of Year nominee, the recipient of the prestigious Albert Gallatin award,
numerous exceptional performance awards and two exceptional salary increases.

Testimony Past 6 Years
8/15/2012             U.S. v. Arvind Ahuja 2:11CR-135 - U.S. District Court - Eastern Division of
                      Wisconsin – False Income Tax Returns – Willful Failure to File FBAR – Testified as
                      to procedures in obtaining records from foreign banks, issuances of Form 1099
                      by foreign banks and examination of golf course records. Testified for defense
                      before Judge Charles N Clevert.

4/30/2013             U.S. v. Michael Morawski 11-CR-342-1 - U.S. District Court - Northern
                      District of Illinois - Eastern Division - Mail and Wire Fraud in connection
                      to a Ponzi scheme - Damage Calculation - Loss/Intended Loss -
                      Testimony at sentencing for defense - Judge Gary Feinerman.
7/25/2013             Arrowhead Conveyor Corporation et al v. Giuseppe's Finer Foods, Inc.
                      2006-2159-CD - Clearfield County Pennsylvania - Civil Division –
                      Testimony at Motion to Dismiss for Plaintiff opposing party failure to
                      produce records - Piercing the Corporate Veil.
9/18/2013             U.S. v. Stephen Kerr and Michael Quiel 11-2385-PHX-JAT False Income
                      Tax Returns – Willful Failure to File FBAR - Damage Calculation -
                      Loss/Intended Loss - Testimony at Sentencing for defense - Judge John S.
                      Leonardo.
12/11/2014            Mark Schwartz v. Wendy Schwartz 11 L 11791 - Circuit Court of Cook
                      County, Illinois - Motion to Lower Maintenance - Testified for Wendy
                      Schwartz – Income and Assets of Mark Schwartz.
5/1/2015              People v. Eddie Zubov 14 CF 2260 Circuit Court of the 18th judicial
                      district - County of DuPage Illinois Sentencing - testified for the plaintiff
                      to my internal investigation.
5/8/2015              Carl Franco vs. Multi State Financial Services, Inc., Multi State
                      Neighborhood Financial Services, Inc., Atlanta Check Cashiers, Inc.,
                      Eileen Keller, Joseph Wolfberg and Leonard Keller 13-A-01881 -



                                                                                      MA_00038593
    Case 4:18-cr-00575 Document 49-1 Filed in TXSD on 11/16/18 Page 5 of 9



                 Superior Court of Gwinnett County - State of Georgia - Deposition
                 testimony regarding internal investigation conducted for Defendant.
5/20/2015        United States vs. John Lee Matteson Trial testimony 15 CR 00001 -
                 United States District Court - Western District of Michigan - Northern
                 District - Tax Evasion - Rebuttal expert witness for defense. Judge R.
                 Allan Edgar.
3/2/2016 &
3/3/2016         Arrowhead Conveyor Corporation et al v. Giuseppe's Finer Foods, Inc.
                 2006-2159-CD - Trial testimony for plaintiff - regarding opinion on
                 piercing the corporate veil.
3/7/2016         Grant Lustig, Debtor 14 B 32594 Chapter 7 - Complaint to Determine
                 Dischargeability - US Bankruptcy Court Northern District of Illinois
                 Eastern Division - testimony regarding internal investigation as to Lustig
                 defrauding Work Force Financial.
4/1/2016         United States vs. Kathleen Stegman and Christopher Smith 14-20109-
                 01/02 -JAR - TJJ - Trial Testimony - United States District Court - District
                 of Kansas – Tax Evasion - rebuttal expert witness for defense.
4/8/2016         Ticor Title et. al. vs Donald Engel et.al. - Case No. 08 CH 34714 - Circuit
                 Court of Cook County, Illinois, County Department, Law Department -
                 rebuttal expert report for defense - financial analysis.

8/2/2016         Imperial Zinc Corp vs Glenn Lenz, James Rundquist, Kenneth Lehman, &
                 Douglas Oman Case Code 30106- Circuit Court of Waukesha County,
                 State of Wisconsin -Deposition testimony- Plaintiff expert on going
                 concern and insolvency.
11/21/2016       Fargo Pacific, Inc. vs Infratech International LLC - American Arbitration
                 Case 74-505-00540-12 LGB Penalty Phase - rebuttal expert for defense -
                 GAAP accounting for joint venture reporting/ tax ramification damages in
                 contract dispute.

1/23/2017        Edmund Michalowski v. Dan Rutherford Civil Action No. 14-CV-899 -
                 Deposition - United States District Court Northern District of Illinois
                 Eastern Division – Deposition testimony on internal investigation
                 regarding allegations of sexual harassment and coercion to provide
                 political campaign assistance. Internal investigation conducted for State of
                 Illinois - Attorney General.
1/10/2018        Kopp (Kevin) vs. Kopp (Jenny) 2016 D 282 - Circuit Court for the
                 Eighteenth Judicial Circuit DuPage County - Deposition testimony for
                 defendant regarding tracing assets - adjusted income.




                                                                            MA_00038594
       Case 4:18-cr-00575 Document 49-1 Filed in TXSD on 11/16/18 Page 6 of 9



1/11/2018             Nancy Barnard Knox vs. Benitta Berke civil action - No. 13 CH 914 -
                      Circuit Court of Cook County, Illinois, County Department, Chancery
                      Division - Deposition testimony for defendant- accounting opinion -
                      tracing assets.

3/7/2018              Bruce Breitweiser, not individually, but as duly court appointed Receiver
                      on behalf of Anderson Wilkins Lowe Life Insurance Brokers, Inc., and
                      Nyle Anderson, shareholder of Anderson Wilkins Lowe Life Insurance
                      Brokers Inc., Plaintiffs, v. Highland Capital Brokerage, Inc., Thomas
                      Vilardo, Kris Hoffman, Jill Hayes, and Tamara Barajas, Defendants - 2016
                      L 1526 - Circuit Court of Cook County, Illinois County Department, Law
                      Division - Deposition testimony for plaintiff - insurance fraud and
                      diversion of assets.
5/2/2018              Bruce Breitweiser, not individually, but as duly court appointed Receiver
                      on behalf of Anderson Wilkins Lowe Life Insurance Brokers, Inc., and
                      Nyle Anderson, shareholder of Anderson Wilkins Lowe Life Insurance
                      Brokers Inc., Plaintiffs, v. Highland Capital Brokerage, Inc., Thomas
                      Vilardo, Kris Hoffman, Jill Hayes, and Tamara Barajas, Defendants - 2016
                      L 1526 - Circuit Court of Cook County, Illinois County Department, Law
                      Division - trial testimony for plaintiff- insurance fraud and diversion of
                      assets.
5/18/2018             Anne Marie Poincelet, et.al Plaintiff v. Frank Scarpelli, Jr. et.al.
                      Defendants - 15 CH 15087 and 16 L 8816 - Circuit Court of Cook County,
                      Illinois County Department, Chancery Division - Deposition testimony for
                      plaintiff – internal investigation - diversion from trust.
10/1/2018             Emerald Casino, Inc., Debtor, Frances Gecker, not individually but as
                      Trustee for Emerald Casino, Inc., Plaintiff, v. Estate of Kevin F. Flynn,
                      et.al., Defendants Chapter 7 02 B 22977 Adv. No. 08 A 00972, Dist. Ct.
                      No. 11-cv-04714 United States District Court for the Northern District of
                      Illinois – Eastern Division – deposition testimony for plaintiff – expert
                      testimony – opinion as to classification of transfers between trust and
                      individual as self-settling contributions, distributions, and/or loans. IRC
                      Section 7872 analysis.


Testimony as an IRS Special Agent
1985 – 2010           Testified on several occasions in my capacity as a Special Agent of the
                      IRS. Testified at trial, sentencing and civil forfeiture deposition.

Professional Associations
   •    American Institute of Certified Public Accountant



                                                                                  MA_00038595
    Case 4:18-cr-00575 Document 49-1 Filed in TXSD on 11/16/18 Page 7 of 9




•    Associations of Certified Fraud Examiners

•    Association of Certified Anti-Money Laundering Specialists

•    Federal Criminal Investigator Association

•    Association of Former Special Agents of the Internal Revenue Service




                                                                            MA_00038596
Case 4:18-cr-00575 Document 49-1 Filed in TXSD on 11/16/18 Page 8 of 9


    RON BRAVER and ASSOCIATES, LLC


      Ron Braver
      CPA, CFE, CAMS, MST
      Licensed Private Detective




      Forensic Accounting, Investigation and Dispute Services



      Ron assembles and manages teams of former               mitigation, investigations involving complex
      Federal Special Agents, local law enforcement,          corporate class action and shareholder derivative
      former regulators and forensic accountants to           lawsuits, investor and management disputes, asset
      solve client issues big or small.                       tracing, due diligence, rendered insolvency
                                                              opinion, investigation and testimony regarding
      Experience                                              piercing the corporate veil, investigations relating
      Ron has over 34 years of combined private sector        to bankruptcy matters, divorce litigation, and
      consulting and Federal law enforcement                  State and Federal tax controversy. Ron
      experience. Ron is a former Special Agent and           experience includes Director/Monitor for a
      Supervisory Special Agent of the IRS - Criminal         foreign registered company.
      Investigation. Ron’s experience includes two years
      as a senior manager in the forensic accounting          Ron was appointed independent investigator on
      and investigative services practice of Grant            various investigations including investigation of
      Thornton LLP and over six years operating his           allegations made against Illinois State Treasurer
      own boutique forensic accounting, investigative         Dan Rutherford.
      and dispute services practice.
                                                              Ron has diverse fraud, money laundering, asset
      Ron’s investigations led to approximately 75            forfeiture, investigative and expert testimony
      guilty pleas/convictions and over $41 million in        experience. This experience includes high profile
      forfeiture and fines while working for the              investigations involving corporate fraud; criminal
      government.                                             tax; failed banks and savings and loans;
                                                              bankruptcy, securities, foreign exchange and
      Since forming his own firm, Ron and his team’s          mortgage fraud; Ponzi schemes; inflated billing
      experience includes assisting clients in the areas of   schemes; sophisticated pension fraud schemes;
      white collar defense, internal investigations, fraud    healthcare fraud; identity thefts; illegal
      investigations, damage/loss analysis and                immigration employment schemes, false



                                                                                      MA_00038597
Case 4:18-cr-00575 Document 49-1 Filed in TXSD on 11/16/18 Page 9 of 9
                                                                                                          2




      government claims; public corruption and              • Association of Certified Anti Money
      bribery; organized crime; and international and         Laundering Specialists
      local drug conspiracies.                              • Federal Criminal Investigators Association
                                                            • Association of Former Special Agents of the
      Ron’s asset forfeiture/asset tracing investigative      Internal Revenue Service
      experience is useful in assisting in the recovery
      process. Ron has significant international            Speaking Engagements
      investigative experience including the use of         Ron has made presentations to IRS, FDIC,
      Mutual Legal Assistance Treaty, provisional arrest    Illinois CPA Society, Law Enforcement
      warrants, and participating in overseas               contingent from the Italian government and the
      depositions.                                          Chicago Chapter for the Association of Certified
                                                            Anti Money Laundering Specialist, Human
      Ron also has over 10 years of commercial and          Resource Management Association of Chicago
      residential mortgage origination experience as an     and Law and Accounting firms. These speaking
      owner and executive of a mortgage brokerage           engagements include presentations on badges of
      business. Ron has deep knowledge of                   fraud, preparation of proper criminal fraud
      underwriting guidelines for both FNMA and             referrals, voluntary disclosure program, the role
      FREDDIE conforming loans, non – conforming            of Criminal Investigation within the law
      loans including guidelines relating to loans          enforcement community and IRS, work place
      exceeding the conforming loan limits, Alt-A and       investigations, how a Financial Institution should
      sub-prime. Ron’s knowledge includes mortgage          complete an effective Suspicious Activity Report
      banking and title company operations.                 and how Law Enforcement uses them.

      Ron’s experience assists clients to ensure internal   Awards and Recognitions
      compliance programs are sufficient and enhanced       He is the recipient of 25 awards and
      to promote a system that will enable the detection    commendation letters as a Federal law
      and prevention of fraud and assist in avoiding or     enforcement officer including 2006 Federal
      mitigating any potential criminal or civil            Employee of Year nominee, the recipient of the
      penalties/fines.                                      prestigious Albert Gallatin award, numerous
                                                            exceptional performance awards and two
      Ron provides waste, fraud and abuse call center       exceptional salary increases.
      services to clients through Red Flag-Chicago, a
      firm he formed to assist clients in providing tone    Education
      at the top fraud prevention.                          M.S. in Taxation, DePaul University, Chicago, IL
                                                            B.S. in Accounting, Truman State University
      Licenses and Certificates                             (formally known as Northeast Missouri State
      •   Illinois Licensed Certified Public Accountant     University), Kirksville, MO
      •   Certified Anti Money Laundering Specialist
      •   Certified Fraud Examiner                          Contact details
                                                            125 S. Wacker Drive
      •   Illinois Licensed Private Detective               Suite 1000
                                                            Chicago, Illinois 60606
      Professional Associations                             T: 312.205.3249
      • American Institute of Certified Public              T: 847.239.7235
                                                            C: 847.456.7870
        Accountants                                         E: Ron.Braver@rbraverassociates.com
      • Association of Certified Fraud Examiners


                                                                                      MA_00038598
